Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00514-CV

               IN THE ESTATE OF Consuella Perkins ULBRICH, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2011-PC-0686
                          Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellant’s motion for rehearing is
GRANTED; the probate court’s Order Awarding Exempt Property is REVERSED; and this cause
is REMANDED for the probate court to rule on Appellant Douglas J. Ulbrich’s section 271
application.

       Further, the probate court’s Order Finding Res Judicata and Collateral Estoppel Apply is
REVERSED AND VACATED. Costs of appeal are taxed against Appellees Robert T. Hope,
Darlene Wilson, and Deborah Byrd.

       SIGNED January 15, 2014.

                                               _____________________________
                                               Karen Angelini, Justice